By the Court.
The oath of jurors obliges them to ;i speak nothing to any one concerning the matters they have in hand, but among themselves, nor suffer any to speak to them about the same but in court, until the verdict is delivered up in court.”(a)
In this case, the court below found, that one of the jurors conversed freely with persons not of the jury, about the case, while it was on trial. This was directly contrary to his oath. To suffer such practice to obtain, would be of very dangerous tendency, by opening the way to corrupt the streams of justice; and would destroy all confidence in the trial by jury.
*224The testimony offered, and rejected by the court, was wholly inadmissible. The gist of the action, as laid in the declaration, is the leaving the plaintiff, contrary to . . his will, upon a desolate island, in the South Sea, by the defendant; which the defendant attempted to show was not true, by proving that he invited, and even commanded, the plaintiff to come on board, and proceed on the voyage.
The plaintiff, by the testimony offered, and rejected, attempted to show another cause of action, viz. that he was unwilling to return on board the ship, and proceed on the voyage, through fear of abuse and ill usage. It could have no tendency to show or establish the facts alleged in the declaration, or put in issue; and would have led to an inquiry into facts out of the case, which might have had a very improper influence on the minds of the jury.
Judgment affirmed.

 Stat. Cmn. tit. S23. o. 1. si !»